Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Brian Clay Earle, Appellant                           Appeal from the 402nd District Court of
                                                      Wood County, Texas (Tr. Ct. No. 23,530-
No. 06-20-00038-CR        v.                          2018). Memorandum Opinion delivered by
                                                      Justice Burgess, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Brian Clay Earle, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 18, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk